Citation Nr: 1021434	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  05-12 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The Veteran had active service from February 1969 to May 
1973, with service in the Republic of Vietnam for one day in 
May 1970 and from June 1970 to July 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

The Veteran's claim of service connection for PTSD was 
previously before the Board in December 2007 at which time it 
was reopened and remanded for additional evidentiary 
development.  Regrettably, another remand is required for the 
reasons discussed below.  Additionally, the Veteran's 
representative submitted recently generated VA treatment 
records in March 2010 without a waiver of RO jurisdiction.  
This evidence should be reviewed and considered on remand in 
connection with the Veteran's current claim.

The Board notes that the Veteran also requested in August 
2003 that his service connection claim for depression be 
reopened.  That claim was previously denied by way of a 
rating decision dated in May 2002 on the basis that 
depression was not secondary to service-connected prostate 
cancer.  His claim to reopen has not yet been adjudicated and 
is referred to the RO for the appropriate consideration.  See 
Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006), (noting 
that although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, they 
constitute the same claim if the theories all pertain to the 
same benefit for the same disability).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

The Veteran's claim was previously before the Board in 
December 2007 as noted above.  At that time, the RO was 
specifically instructed to do the following, among other 
things:

*	Prepare a letter asking the United States Army and Joint 
Services Records Research Center (JSRRC) to provide any 
information, including ship histories for the U.S.S. 
Lucid from 1970 and for the U.S.S. Harold E. Holt from 
1971, that might corroborate the veteran's alleged 
stressors in service.  Additionally, an attempt to 
verify the incident involving the Australian mine 
sweeper should be made.  If indicated by the JSRRC, the 
RO should contact the National Personnel Records Center 
(NPRC) and/or the National Archives and Records 
Administration (NARA).  

The RO made an initial inquiry in this regard and in February 
2009, the Department of the Navy directed the RO to contact 
NARA to obtain ship histories for the U.S.S. Lucid for 1970 
as well as information pertaining to the claimed Australian 
mine sweeper incident.  However, there is no indication of 
record that the RO contacted NARA to obtain this information 
as directed.  Accordingly, another remand is required to 
address these issues.  

VA also has a duty to assist veterans to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 § C.F.R. § 3.159 (2009).  This duty to assist 
includes providing a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Accordingly, the Veteran should be afforded a VA 
psychiatric examination to ascertain the nature and etiology 
of his psychiatric disorders and their relationship to 
service, if any.  See also, Clemons v. Shinseki, 23 Vet. App. 
1, 5-6 (2009) (finding that a claim for PTSD cannot be a 
claim limited only to that diagnosis, but must be considered 
a claim for any mental disability that may reasonably be 
encompassed by several factors including: the claimant's 
description of the claim, the symptoms the claimant 
describes, and the information the claimant submits or that 
the Secretary obtains in support of the claim).  
The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009); see also, Bell v. 
Derwinski, 2 Vet. App. 611 (1992). Therefore, the RO should 
request all pertinent VA medical records pertaining to the 
Veteran that are dated from February 12, 2010 to the present.

Accordingly, the case is REMANDED for the following action:

 1.	Associate with the claims folder 
pertinent VA medical records dating from 
February 12, 2010

 2.	Prepare a letter asking the National 
Archives and Records Administration (NARA) 
to provide any information, including ship 
histories for the U.S.S. Lucid for 1970, 
which might corroborate the Veteran's 
alleged stressors in service.  NARA is 
also asked to provide any information 
regarding the claimed February or March 
1970 "Australian [mine] sweeper" incident 
as described by the Veteran.  If no such 
information is available, a notation 
should be included in the claims file 
indicating as such. 
 
3.  After the above development is 
completed, make arrangements with an 
appropriate VA medical facility for a 
psychiatric examination.  The examiner is 
asked to ascertain the nature of all 
psychiatric disabilities and proper 
diagnoses thereof, as set forth in the 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.

The examiner is asked to express an 
opinion as to whether the Veteran's 
diagnosed psychiatric disabilities, 
including but not limited to anxiety, 
major depressive disorder, and/or 
dysthymic disorder, are at least as likely 
as not (i.e., 50 percent or greater 
possibility) related to the Veteran's 
period of active service, including but 
not limited to, his service in Vietnam.  
If PTSD is diagnosed, the examiner must 
provide the stressor upon which the 
diagnosis is based (Note: only a confirmed 
stressor, or a combat stressor not needing 
to be independently verified, can serve as 
a viable basis for the diagnosis).  The 
examiner must provide a complete rationale 
for any stated opinion.

4.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

